Name: 2013/687/EU: Commission Decision of 26Ã November 2013 on the notification by the Hellenic Republic of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2013) 8133)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  Europe;  deterioration of the environment;  environmental policy;  industrial structures and policy
 Date Published: 2013-11-28

 28.11.2013 EN Official Journal of the European Union L 317/35 COMMISSION DECISION of 26 November 2013 on the notification by the Hellenic Republic of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2013) 8133) (Only the Greek text is authentic) (2013/687/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (1), and in particular Article 32(5) second subparagraph thereof, Whereas: (1) In accordance with Article 32(5) first subparagraph of Directive 2010/75/EU, the Hellenic Republic submitted to the Commission its transitional national plan (TNP) on 19 December 2012 (2). (2) During its assessment of the completeness of the TNP, the Commission found that information was missing for several plants concerning the date on which the first permit was granted. Therefore, by letter of 11 June 2013 (3), the Commission requested the Hellenic authorities to provide the missing information as well as a clarification concerning the total rated thermal input of one combustion plant. (3) The Hellenic Republic submitted to the Commission additional information by letter of 25 June 2013 (4). (4) After further assessment of the TNP and the additional information provided, the Commission sent a second letter on 8 July 2013 (5), in which it repeated its request for information on the date on which the first permit was granted for several plants, and asked for clarification concerning the use for one plant of the derogation referred to in Note 4 in Table C1 of Appendix C of the Annex to Commission Implementing Decision 2012/115/EU of 10 February 2012 laying down rules concerning the transitional national plans referred to in Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (6). (5) By letter of 30 July 2013 (7), the Hellenic Republic provided the requested additional information and clarifications, in conformity with Implementing Decision 2012/115/EU. (6) The TNP has therefore been assessed by the Commission in accordance with Article 32(1), (3) and (4) of Directive 2010/75/EU and with Implementing Decision 2012/115/EU. (7) In particular, the Commission has examined the consistency and correctness of the data, assumptions and calculations used for determining the contributions of each of the combustion plants covered by the TNP to the emission ceilings set out in the TNP, and has analysed whether it contains objectives and related targets, measures and timetables for reaching these objectives and a monitoring mechanism to assess future compliance. (8) The Commission found that the emission ceilings for the years 2016 and 2019 were calculated using the appropriate data and formulae and that the calculations were correct. The Hellenic Republic has provided sufficient information regarding the measures that will be implemented in order to achieve the emission ceilings, the monitoring and the reporting to the Commission on the implementation of the TNP. (9) Further to the additional information submitted, the Commission is satisfied that the Hellenic authorities have taken into consideration the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. (10) The Commission considers that the implementation of the TNP should be without prejudice to other applicable national and Union law. In particular, by setting individual permit conditions for the combustion plants covered by the TNP, the Hellenic Republic takes the commitment to ensure that compliance with the requirements set out in, inter alia, Directive 2010/75/EU, Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (8) and Directive 2001/81/EC of the European Parliament and of the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (9) is not jeopardised. (11) Article 32(6) of Directive 2010/75/EU requires the Hellenic Republic to inform the Commission of any subsequent changes to the TNP. The Commission should assess whether those changes comply with the provisions laid down in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU, HAS ADOPTED THIS DECISION: Article 1 1. On the basis of Article 32(1), (3) and (4) of Directive 2010/75/EU and of Implementing Decision 2012/115/EU, no objections are raised against the transitional national plan (TNP), which the Hellenic Republic notified to the Commission on 19 December 2012 pursuant to Article 32(5) of Directive 2010/75/EU, as amended in accordance with the additional information sent on 25 June and 30 July 2013 (10). 2. The names of the plants covered by the TNP, the pollutants for which those plants are covered, and the applicable emission ceilings are laid down in the Annex to this Decision. 3. The implementation of the transitional national plan by the Hellenic authorities shall not exempt the Hellenic Republic from compliance with the provisions of Directive 2010/75/EU concerning the emissions from the individual combustion plants covered by the plan, and with other relevant bodies of the European Union environmental law. Article 2 The Commission shall assess if any subsequent changes to the TNP, notified by the Hellenic Republic in the future, comply with the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 26 November 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 334, 17.12.2010, p. 17. (2) The notification by the Hellenic Republic was received by e-mail on 19 December 2012 and was registered by the European Commission on the same date under registration number: Ares(2012)1526291. (3) Ares(2013)1981975. (4) Ares(2013)2480530. (5) Ares(2013)2586817. (6) OJ L 52, 24.2.2012, p. 12. (7) Ares(2013)2847956. (8) OJ L 152, 11.6.2008, p. 1. (9) OJ L 309, 27.11.2001, p. 22. (10) The consolidated version of the TNP was registered by the Commission on 7 August 2013 under registration number Ares(2013)2847956. ANNEX List of plants included in TNP Number Plant name Total rated thermal input on 31.12.2010 (MW) Pollutants covered by TNP SO2 NOx dust 1 Megalopolis 3 839       2 Megalopolis 4 822       3 Meliti 1 796       4 Agios Dimitrios 1-2 1 524       5 Agios Dimitrios 3-4 1 574       6 Agios Dimitrios 5 892       7 Kardia 3 812       8 Kardia 4 812       Overview of emission ceilings (tonnes) 2016 2017 2018 2019 1.1-30.6.2020 SO2 42 915 35 763 28 611 21 459 10 730 NOx 21 459 21 459 21 459 21 459 10 730 dust 8 493 6 378 4 262 2 147 1 074